Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Allowability Notice is in response to the response after final action filed by the applicant on May 2, 2022. Claims 2-3, 6-10, 13-17, and 20-27 are currently pending and are being examined. Claims 9 and 16 have been amended according to the examiner’s amendment entered below.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Andrew Cohn on Wednesday, June 1, 2022.

The application has been amended as follows: 
	9. (Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
	detecting a location of a first mobile device; 
	determining a merchant device associated with the location; 
	determining that a first communication protocol used by the merchant device for performing a payment transaction communication is incompatible with the first mobile device; 
	in response to determining that the first communication protocol used by the merchant device for performing the payment transaction communication is incompatible with the first mobile device, generating a token for the first mobile device; 
	identifying, from a plurality of devices at the location, a second mobile device that is capable to communicate with the merchant device using the first communication protocol;
	sending the token to the first mobile device with a set of instructions, which when executed, causes the first mobile device to transmit the token to the second mobile device using a second communication protocol different from the first communication protocol;
	receiving the token and transaction data from the merchant device responsive to the token being transmitted by the second mobile device to the merchant device using the first communication protocol and the set of instructions; and 
	processing a transaction with the merchant device using the token and the transaction data.

	16. (Currently Amended) A method comprising: 
	detecting, by one or more hardware processors, a location of a first mobile device; 
	determining, by the one or more hardware processors, a merchant device associated with the location; 
	determining, by the one or more hardware processors, that a first communication protocol used by the merchant device for performing a payment transaction communication is incompatible with the first mobile device; 
	in response to determining that the first communication protocol used by the merchant device for performing the payment transaction communication is incompatible FAX (949) 202-3001Page 5 of 10 Appi. No.: 16/896,755with the first mobile device, generating, by the one or more hardware processors, a token for the first mobile device;
	identifying, by the one or more hardware processors from a plurality of devices at the location, a second mobile device that is capable to communicate with the merchant device using the first communication protocol; 
	sending, by the one or more hardware processors, the token to the first mobile device with a set of instructions, which when executed, causes the first mobile device to transmit the token to the second mobile device using a second communication protocol different from the first communication protocol; 
	receiving the token and transaction data from the merchant device responsive to the token being transmitted by the second mobile device to the merchant device using the first communication protocol and the set of instructions; and 
	processing a transaction with the merchant device using the token and the transaction data.

Allowable Subject Matter
	The following is an examiner’s statement regarding reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejections Regarding 35 U.S.C. 101
	Claims 2-3, 6-10, 13-17, and 20-27 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea which is integrated into a practical application.

	Claims 2, 3, 6-8, 24, and 25 recite a system for transferring digital tokens between devices during limited or no device communication. The token is generated in response to determining that a first communication protocol used by a merchant device for performing the payment transaction communication is incompatible FAX (949) 202-3001Page 5 of 10 Appi. No.: 16/896,755with a first mobile device. The token is then transmitted to a second mobile device using a second communication protocol so that the token may be communicated to the merchant device. The merchant device is then able to communicate the token and transaction data to a service provider system to process a transaction. These claims recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction, namely processing a transaction between a user and a merchant. 
	Claim 2, however, recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 2 recites the following limitations: 
determining that a first communication protocol used by the merchant device for performing a payment transaction communication is incompatible with the first mobile device; 
in response to determining that the first communication protocol used by the merchant device for performing the payment transaction communication is incompatible with the first mobile device, generating a token for the first mobile device; 
identifying, from a plurality of devices at the location, a second mobile device that is capable of communicating with the merchant device using the first communication protocol; 
sending the token to the first mobile device with a set of instructions, which when executed, causes the first mobile device to transmit the token to the second mobile device using a second communication protocol different from the first communication protocol; and
receiving the token and transaction data from the merchant device responsive to the token being transmitted by the second mobile device to the merchant device using the first communication protocol and the set of instructions.
	These limitations disclose a technical improvement to traditional transaction processing techniques. Specifically, the system is able to identify when a first device is unable to communicate with a merchant device based on communication protocol limitations of the first mobile device. The system is then able to generate a token for the first mobile device, identify a second mobile device that is able to communicate with the merchant device, and transmit the token to the second mobile device so that a transaction may be completed with the merchant device. Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer.
	Claims 3, 6-8, 24, and 25 are also patent eligible under 35 U.S.C. 101 due to their dependency on claim 2.

	Claims 9, 10, 13-15, 26, and 27 recite a non-transitory computer-readable medium for transferring digital tokens between devices during limited or no device communication. The token is generated in response to determining that a first communication protocol used by a merchant device for performing the payment transaction communication is incompatible FAX (949) 202-3001Page 5 of 10 Appi. No.: 16/896,755with a first mobile device. The token is then transmitted to a second mobile device using a second communication protocol so that the token may be communicated to the merchant device. The merchant device is then able to communicate the token and transaction data to a service provider system to process a transaction. These claims recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction, namely processing a transaction between a user and a merchant. 
	Similarly, as described above regarding claim 2, claim 9 recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 9 recites the following limitations: 
determining that a first communication protocol used by the merchant device for performing a payment transaction communication is incompatible with the first mobile device; 
in response to determining that the first communication protocol used by the merchant device for performing the payment transaction communication is incompatible with the first mobile device, generating a token for the first mobile device; 
identifying, from a plurality of devices at the location, a second mobile device that is capable to communicate with the merchant device using the first communication protocol;
sending the token to the first mobile device with a set of instructions, which when executed, causes the first mobile device to transmit the token to the second mobile device using a second communication protocol different from the first communication protocol; and
receiving the token and transaction data from the merchant device responsive to the token being transmitted by the second mobile device to the merchant device using the first communication protocol and the set of instructions.
	These limitations disclose a technical improvement to traditional transaction processing techniques. Specifically, the system is able to identify when a first device is unable to communicate with a merchant device based on communication protocol limitations of the first mobile device. The system is then able to generate a token for the first mobile device, identify a second mobile device that is able to communicate with the merchant device, and transmit the token to the second mobile device so that a transaction may be completed with the merchant device. Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer.
	Claims 10, 13-15, 26, and 27 are also patent eligible under 35 U.S.C. 101 due to their dependency on claim 9.

	Claims 16, 17, and 20-23 recite a method for transferring digital tokens between devices during limited or no device communication. The token is generated in response to determining that a first communication protocol used by a merchant device for performing the payment transaction communication is incompatible FAX (949) 202-3001Page 5 of 10 Appi. No.: 16/896,755with a first mobile device. The token is then transmitted to a second mobile device using a second communication protocol so that the token may be communicated to the merchant device. The merchant device is then able to communicate the token and transaction data to a service provider system to process a transaction. These claims recite an abstract idea of certain methods of organizing human activity because they recite a commercial interaction, namely processing a transaction between a user and a merchant. 
	Similarly, as described above regarding claim 2, claim 16 recites additional elements which integrate the abstract idea into a practical application. Specifically, claim 16 recites the following limitations: 
	determining, by the one or more hardware processors, that a first communication protocol used by the merchant device for performing a payment transaction communication is incompatible with the first mobile device; 
in response to determining that the first communication protocol used by the merchant device for performing the payment transaction communication is incompatible FAX (949) 202-3001Page 5 of 10 Appi. No.: 16/896,755with the first mobile device, generating, by the one or more hardware processors, a token for the first mobile device;
identifying, by the one or more hardware processors from a plurality of devices at the location, a second mobile device that is capable to communicate with the merchant device using the first communication protocol; 
sending, by the one or more hardware processors, the token to the first mobile device with a set of instructions, which when executed, causes the first mobile device to transmit the token to the second mobile device using a second communication protocol different from the first communication protocol; and
receiving the token and transaction data from the merchant device responsive to the token being transmitted by the second mobile device to the merchant device using the first communication protocol and the set of instructions.
	These limitations disclose a technical improvement to traditional transaction processing techniques. Specifically, the method comprises steps for identifying when a first device is unable to communicate with a merchant device based on communication protocol limitations of the first mobile device. The method also comprises steps for generating a token for the first mobile device, identifying a second mobile device that is able to communicate with the merchant device, and transmitting the token to the second mobile device so that a transaction may be completed with the merchant device. Such limitations apply the judicial exception in a way that is beyond a general linking to the technological environment and/or merely applying generic computer components to implement the abstract idea on a computer.
	Claims 17, and 20-23 are also patent eligible under 35 U.S.C. 101 due to their dependency on claim 16.

Rejections under 35 U.S.C. 102/103
	Claim 2 recites the following limitations that are not taught by the prior art:
determining that a first communication protocol used by the merchant device for performing a payment transaction communication is incompatible with the first mobile device; 
in response to determining that the first communication protocol used by the merchant device for performing the payment transaction communication is incompatible with the first mobile device, generating a token for the first mobile device; and
receiving the token and transaction data from the merchant device responsive to the token being transmitted by the second mobile device to the merchant device using the first communication protocol and the set of instructions.
	The prior art reference that is most closely related to the limitations recited above is Lee (U.S. Pre-Grant Publication No. 20140040133). Lee discloses a system transmitting a “security code” (i.e., a token) from a first device to a second device in order to grant the second device temporary authority to complete a transaction with a third device (See Lee, Paragraphs 106-113). However, Lee does not disclose that the security code is generated in response to a determination that a first communication protocol used by the third device for performing the payment transaction communication is incompatible with the first device. 
	Claims 3, 6-8, 24, and 25 are also allowable over the prior art due to their dependency on claim 2.
	
	Claim 9 recites the following limitations that are not taught by the prior art:
determining that a first communication protocol used by the merchant device for performing a payment transaction communication is incompatible with the first mobile device; 
in response to determining that the first communication protocol used by the merchant device for performing the payment transaction communication is incompatible with the first mobile device, generating a token for the first mobile device; and
receiving the token and transaction data from the merchant device responsive to the token being transmitted by the second mobile device to the merchant device using the first communication protocol and the set of instructions.
	The prior art reference that is most closely related to the limitations recited above is Lee (U.S. Pre-Grant Publication No. 20140040133). Lee discloses a system transmitting a “security code” (i.e., a token) from a first device to a second device in order to grant the second device temporary authority to complete a transaction with a third device (See Lee, Paragraphs 106-113). However, Lee does not disclose that the security code is generated in response to a determination that a first communication protocol used by the third device for performing the payment transaction communication is incompatible with the first device.
	Claims 10, 13-15, 26, and 27 are also allowable over the prior art due to their dependency on claim 9.

	Claim 16 recites the following limitations that are not taught by the prior art:
determining, by the one or more hardware processors, that a first communication protocol used by the merchant device for performing a payment transaction communication is incompatible with the first mobile device; 
in response to determining that the first communication protocol used by the merchant device for performing the payment transaction communication is incompatible FAX (949) 202-3001Page 5 of 10 Appi. No.: 16/896,755with the first mobile device, generating, by the one or more hardware processors, a token for the first mobile device; and
receiving the token and transaction data from the merchant device responsive to the token being transmitted by the second mobile device to the merchant device using the first communication protocol and the set of instructions.
	The prior art reference that is most closely related to the limitations recited above is Lee (U.S. Pre-Grant Publication No. 20140040133). Lee discloses a system transmitting a “security code” (i.e., a token) from a first device to a second device in order to grant the second device temporary authority to complete a transaction with a third device (See Lee, Paragraphs 106-113). However, Lee does not disclose that the security code is generated in response to a determination that a first communication protocol used by the third device for performing the payment transaction communication is incompatible with the first device.
	Claims 17, and 20-23 are also allowable over the prior art due to their dependency on claim 16.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent for disclosing various features of the claimed invention, but they do not disclose all of the claimed features, as described in the reasons for allowance above.
Chen (U.S. Pre-Grant Publication No. 20170109726): Describes a “bridge device” that enables transactions between a mobile device and an “access device” (See Chen, Fig. 8). The bridge device may notify the mobile device of available communication components at the access device and allow the user to select one of the available communication components to be activated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696       

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696